Citation Nr: 0825202	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  97-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an asbestosis 
disability.

2.  Entitlement to an increased rating for psychological 
gastro-intestinal reaction with gastroesophageal reflux 
disease and Barrett's esophagus, currently rated 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at hearings at the RO in August 1997 and December 
2001.  He also testified at a Board videoconference hearing 
in August 2004.

In March 2005, the Board denied entitlement to service 
connection for an asbestosis disability.  The veteran filed a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a February 2006 Order, the issue of 
entitlement to service connection for an asbestosis 
disability was vacated by the Court of Appeals for Veterans 
Claims (Court), and remanded pursuant to 38 U.S.C.A. 
§ 7252(a) (West 2002).  In September 2006, this issue was 
remanded by the Board for further development.  

In March 2005, the Board remanded the issue of entitlement to 
an increased rating for psychological gastro-intestinal 
reaction.  In a May 2007 rating decision, the RO granted 
service connection for gastroesophageal reflux disease and 
Barrett's esophagus, and evaluated such disabilities with 
service-connected psychophysiological gastrointestinal 
reaction, assigning a 10 percent disability rating, effective 
March 12, 1996.  The issue remains in appellate status, as 
the maximum schedular rating has not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).

A review of the record shows that the RO has complied with 
all remand instructions pertaining to both issues.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board notes that in June 2007, the veteran revoked Joseph 
R. Moore's, Attorney-at-Law, power of attorney, and to date 
has not appointed a new representative.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran was exposed to asbestos during service.

2.  Asbestosis was not manifested during the veteran's 
military service or for many years thereafter, nor is such 
disability otherwise related to the veteran's service.

3.  The veteran's service-connected psychological gastro-
intestinal reaction with gastroesophageal reflux disease and 
Barrett's esophagus is manifested by pyrosis, dysphasia, and 
regurgitation, but is not productive of persistently 
recurrent epigastric distress or considerable impairment of 
health.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for psychological gastro-intestinal 
reaction with gastroesophageal reflux disease and Barrett's 
esophagus have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for asbestosis and 
entitlement to an increased disability rating for GI 
disability prior to enactment of the VCAA.  Subsequent to 
adjudication of the claims, a VCAA letter was issued to the 
veteran in March 2001 pertaining to both issues.  Thereafter, 
a VCAA letter was issued to the veteran in October 2006.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004); also see 38 C.F.R. § 3.159.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in March 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claims to the Board.  Additionally, the increased rating 
issue was remanded in March 2005, and the service connection 
issue was remanded for further development consistent with a 
Joint Motion for Remand in September 2006, and thereafter, 
the RO issued the October 2006 VCAA letter to the veteran.  
The contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because collectively the March 2001 and October 
2006 VCAA notices fully informed the veteran that he may 
submit medical evidence as well as lay observations and 
employer statements in support of his claim.  The October 
2006 VCAA notice specifically informed the veteran that he 
could submit evidence to include statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work, and statements 
from other people discussing his disability symptoms.  The 
veteran has submitted several lay statements from himself and 
friends addressing the effect his disability has on his daily 
activities and employment.  Such lay statements demonstrate 
that he had actual knowledge of the requirements for an 
increased rating.  Additionally, although the veteran is not 
currently represented, he has during the course of his appeal 
been represented by a national service organization and 
private attorney, who would have actual knowledge of the 
information necessary to substantiate the veteran's claim.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

In the October 2006 VCAA letter, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating as it pertains to his service connection 
claim, and the type of evidence necessary to establish an 
effective date as it pertains to both his service connection 
and increased rating claims.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard, supra.   In any event, since the Board concludes 
below that the preponderance of the evidence is against 
entitlement to service connection and entitlement to an 
increased rating, any questions as to the appropriate 
disability rating to be assigned to the service connection 
issue, and effective date to be assigned to the increased 
rating issue are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded two VA examinations pertaining 
to his increased rating claim, and was afforded a VA 
examination in August 2007 pertaining to his service 
connection claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Entitlement to service connection for asbestosis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

With regard to arguments raised as to asbestos exposure, the 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The Board notes that 
the aforementioned provisions of M21-1 have been rescinded 
and reissued as amended in a manual rewrite (MR) in 2005.  
See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 
2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."  The 
Court has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  It is noted that 
an asbestos-related disease can develop from brief exposure 
to asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  There is a prevalence of asbestos- related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  See M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims 
for Service Connection for Asbestos-Related Diseases," and 
Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled 
"Service Connection for Disabilities Resulting from Exposure 
to Asbestos."  However, "neither Manual M21-1 [rescinded 
and reissued in M21-1MR] nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure to asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOGCPREC 4-2000.

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that rating specialists are 
to develop any evidence of asbestos exposure before, during 
and after service; and that a determination must be made as 
to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period 
and exposure information.  

As a preliminary matter, it must be shown that the veteran 
was exposed to asbestos during active duty service.  The 
Board acknowledges the RO's apparent concession of asbestos 
exposure during the veteran's active duty service in its June 
2003 supplemental statement of the case.  Nevertheless, the 
Board in not bound by the RO's findings.

The veteran's essential contention is that he was exposed to 
asbestos in his barracks while stationed in the United 
Kingdom at Burtonwood Air Force Base (AFB) during active 
duty.  A June 1998 affidavit from J.C. states that he had 
visited Burtonwood AFB on several occasions and he had seen 
the Quonset hut type quarters there which were made from a 
corrugated style cement and asbestos material.  He stated 
that the material was made from Portland cement, "or some 
such material," with asbestos fibers mixed in to support the 
cement.  A December 2001 affidavit from J.C. states that he 
had the occasion to be at Burtonwood RAF Station in the U.K. 
from 1950 to 1968 and that on these visits he noted that 
Burtonwood still had some of the original transite material 
barracks from WWII and that this is one of the periods that 
the veteran could have been exposed to asbestos.  A September 
1999 letter from D.S. states that he was stationed at 
Burtonwood AFB from January to December 1949 and that the 
barracks he lived in appeared to be constructed out of 
preformed concrete and some other dense substance.

With regard to the lay statements of record, such do not 
constitute persuasive evidence of record that the veteran was 
exposed to asbestos during active duty service.  The 
statement from D.S. in no way addresses the veteran's 
likelihood of exposure to asbestos during active duty 
service; the statement simply claims that D.S. allegedly 
lived in the same barracks as the veteran did at some point.  
The statements from J.C. simply allege that he has seen the 
barracks in question and that they appear to be made from a 
material which includes asbestos.  Assuming for the sake of 
argument that the statements from J.C. are true to the extent 
that the affiant actually did visit the barracks in question 
and that the buildings he saw are actually some of the 
original buildings from WWII which the veteran allegedly 
lived in, there is absolutely no objective evidence that the 
buildings were made of a material which included asbestos.  
The affiant provides no explanation as to how he is qualified 
to make a determination as to the content of the building 
materials used in the construction of the barracks simply 
from a visual inspection.  Moreover, the statements claim 
only that the veteran may have been exposed to asbestos from 
living in these buildings.  The statements, once again 
assuming the veracity for the sake of argument, are far too 
speculative to be persuasive evidence that the veteran was 
exposed to asbestos during active duty service.

None of the veteran's service records indicate that he was 
engaged in duties which would entail exposure to asbestos, 
such as shipbuilding.  The veteran claimed during his 
December 2001 RO hearing that his primary duties during his 
active duty service in the U.K. involved working in 
automobile service stock issuing parts for automobiles.  
However, this allegation is not supported by any objective 
evidence of record.  Moreover, the allegation is not 
supported by the veteran's own prior statements.  The veteran 
had previously claimed at his April 1997 VA examination and 
his August 1997 RO hearing that his major duties during 
active duty service were as "armed crew" where he loaded 
planes with armaments and loaded guns and ammunitions.  
Additionally, the veteran's post-service medical records 
indicate that the veteran had extensive (22 years) exposure 
to asbestos as part of his duties at Hanford Nuclear 
Reservation.  In fact, a November 1998 letter from the State 
of Washington's Department of Labor and Industries Division 
of Industrial Insurance shows that the veteran is entitled to 
receive benefits for asbestos-related lung disease based on 
exposure to asbestos during his employment at Hanford Nuclear 
Reservation.

In October 2006, VA requested that the National Personnel 
Records Center (NPRC) provide information on whether any 
barracks or Quonset hut type quarters located at Burtonwood 
AFB for the period January 1951 to October 1954 were 
constructed of any asbestos materials.  In a November 2006 
reply, the NPRC stated that such information was not located 
at their facility.

VA also afforded the veteran a VA examination in August 2007 
to determine the etiology of the his asbestosis.  Upon 
conducting a physical examination, interviewing the veteran, 
reviewing the claims folder and medical records, the examiner 
provided a medical opinion as to the etiology of his 
asbestosis.  The examiner noted the veteran's contentions 
that he had served in World War II and lived in huts at 
Burtonwood AFB that were constructed of asbestos material.  
The examiner noted that service medical records revealed no 
respiratory problems except hay fever in one instance that 
may have some association with his present obstructive lung 
disease with reversible component.  The examiner noted that 
the veteran had served at Hanford nuclear facility for 
approximately 22 years until he left in 1978.  During this 
time he worked as a mental sheet worker and piper coverer, 
said to be asbestos covered pipes.  The veteran was not given 
any protective devices to protect from asbestosis or other 
radiation exposure which are the two potential hazard 
exposures the work place.  Asbestosis was diagnosed as early 
as 1998.  Acknowledging the history of the veteran's "short 
duration" when he lived in Quonset huts while in service 
where the definite existence of asbestos is not documented, 
and the "longer span" of service at Hanford Nuclear 
facility where a definite source of asbestos exposure is 
documented, the examiner opined that the veteran's asbestosis 
condition is less likely as not caused by or a result of 
exposure to asbestos while in service.

The Board accepts the VA opinion as probative medical 
evidence on the subject, as it was based on a review of all 
historical records and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  The Board assigns great probative weight to this 
medical opinion, as it was based on extensive review of the 
veteran's medical records and the claims folder.  Moreover, 
the VA physician provided precise reasons and bases for his 
conclusions and made specific reference to the pertinent 
evidence.  The evidence of record contains no competent or 
probative evidence to rebut this persuasive medical opinion.

The Board acknowledges that the veteran sincerely believes 
that he was subjected to asbestos during service versus any 
post-service experience that would have likely exposed him.  
These are recollections of what transpired many decades ago 
and are otherwise uncorroborated in the record.  

In short, the record does not support a finding that the 
veteran was exposed to asbestos in service, and the evidence 
of record contains a medical opinion that the veteran's 
asbestosis is not related to exposure to asbestos in service.  
Without persuasive evidence of exposure to asbestos during 
active duty service, there is no basis for awarding service 
connection for asbestosis.

II.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

By way of history, the Board notes that service connection 
was initially established for psychophysiologic 
gastrointestinal reaction, rated noncompensably disabling, 
effective October 1954.  The evidence reflects that during 
service the veteran was treated for gastrointestinal 
disturbance possibly due to emotional disturbance or 
gastritis.  At the time of a January 1955 VA examination, no 
gastrointestinal disease was found, but the examiner 
diagnosed psychophysiologic gastrointestinal reaction, 
chronic, mild.  As noted, a May 2007 rating decision granted 
entitlement to service connection for gastroesophageal reflux 
disease (GERD) and Barrett's esophagus, and evaluated such 
disabilities with his psychophysiological gastrointestinal 
reaction (hereinafter "GI disability"), rated as 10 percent 
disabling, effective March 1996.

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  The veteran's service-connected GI disability has 
been rated by the RO as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, a 60 percent evaluation is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent evaluation is assigned when there is 
evidence of persistently recurrent epigastric distress with 
dysphasia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is assigned when there is evidence of two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

Based on the subjective complaints of the veteran documented 
in hearing testimony and lay statements, and objective 
findings in VA outpatient treatment records and VA 
examinations, the Board has determined that a disability 
rating in excess of 10 percent is not warranted for the 
veteran's GI disability.  

In September 1996, a VA upper GI series detected a small, 
reducible hiatal hernia with no associated reflux, and mild 
duodenitis with no ulcer crater identified.  In January 2000, 
the veteran complained of an upset stomach and heartburn, and 
a diagnosis of hiatal hernia/dyspepsia/GERD was rendered.  
Thereafter, VA outpatient treatment records reflect that his 
GERD was controlled with medication; however, he did complain 
of difficulty swallowing and liquid getting stuck which cuts 
off his air and then resolved.  

In November 1998, the veteran underwent a VA examination, and 
upon physical examination of the veteran and review of the 
claims folder, the examiner opined that the veteran did not 
have a somatization disorder, and that he exhibited organic 
gastrointestinal pathology that could justify his symptoms.  
Additionally, his alcohol consumption could justify the 
diagnosis of gastritis.  Thus, the examiner opined that the 
veteran did not suffer from psychophysiological 
gastrointestinal reaction.

In December 2001, a biopsy of the esophagus showed Barrett's 
esophagus.  A March 2002 VA outpatient treatment record 
reflects a report from the veteran that his stomach symptoms 
were better than ever and he can eat and enjoy his food.  The 
assessment was GERD with Barrett's esophagus, no dyspepsia, 
and increase his Rabeprazole bid dose and the examiner noted 
improvement.  

In March 2003, the veteran sought VA treatment complaining 
about feeling bad after eating and being unable to finish his 
meal.  He reported feeling food regurgitated back and also 
some chest discomfort.  He was referred for a GI evaluation, 
and in May 2003, the veteran underwent an EGD which reflected 
hiatal hernia; Barrett's esophagus; and, retained food in the 
stomach.

In November 2006, the veteran underwent a VA examination 
which reflects that he has experienced dysphagia, heartburn, 
scapula pain, reflux, and regurgitation of stomach contents, 
nausea, and vomiting.  The symptoms, however, have resolved 
with the start of PPI medication.  He denied any affect on 
his body weight.  He reported that symptoms occur 
intermittently, as often as 3 times per week with each 
occurrence lasting a few minutes; however, the number of 
attacks within the past year were none after he started 
taking new medication.  An upper GI series was abnormal, with 
findings of a small hernia with reflux.  The examiner 
diagnosed GERD with a small hiatal hernia, with subjective 
factors of frequent vomiting prior to starting medication, 
and continued difficulty swallowing, with no objective 
factors found.  A January 2007 esophagogastroduodenoscopy 
with biopsy showed mild stricture at the EGJ; no active 
erosions; small hiatal hernia; questionable Barrett's 
esophagus; no gastric erosions or ulcerations in the stomach; 
and no erosions or ulcers in the duodenum.  The impression 
was reflux esophagitis; small hiatal hernia; and, possible 
Barrett's esophagus, biopsied.  The surgical pathology report 
showed benign fundic-type glandular mucosa; minimal chronic 
inflammation; negative intestinal metaplasia, dysplasia and 
carcinoma; and no squamous mucosa.  

The medical evidence reflects that the veteran has 
periodically experienced regurgitation, pyrosis, and 
dysphasia, thus the evidence of record shows that he has at 
least two of the symptoms described under the 30 percent 
rating criteria.  A higher rating is not warranted, however, 
as the veteran does not experience persistently recurrent 
epigastric distress, and there is no evidence of considerable 
impairment of health.  As detailed, the veteran's GI symptoms 
have been well controlled over the years, and notably in the 
year prior to the most recent VA examination, due to 
medication.  While VA outpatient treatment records reflect a 
worsening of symptoms on occasion, it is clear that his GI 
disability does not result in persistently recurrent 
epigastric distress.  Additionally, although the veteran has 
complained of chest pain, the medical evidence of record does 
not reflect any subjective complaints of any pain radiating 
to his arm.  As detailed, he has specifically denied material 
weight loss, and although signs of anemia were shown on the 
CBC conducted in November 2006, the medical evidence does not 
reflect hematemesis or melena.  In any event, the November 
2006 VA examiner opined that it was unlikely that his anemia 
would be caused by his GERD or Barrett's esophagus.  There is 
otherwise no other diagnostic code which could provide for a 
higher disability rating.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's GI symptoms 
have resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that 38 C.F.R. 
§ 3.321 is inapplicable.

For the reasons and bases expressed above, the Board has 
concluded that a disability rating in excess of 10 percent 
for GI disability is not warranted.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

Entitlement to service connection for asbestosis disability 
is not warranted.  Entitlement to a disability rating in 
excess of 10 percent for psychological gastro-intestinal 
reaction with gastroesophageal reflux disease and Barrett's 
esophagus is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


